CLECO CORPORATION EXHIBIT 23(c) Consent of Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (Nos. 333-109506 and 333-55656) and Form S-8 (Nos. 33-10169, 33-26726, 33-38362, 33-44663, 333-44364, 333-59692, 333-59696, 333-124716, and 333-127496) of Cleco Corporation of our report dated April 2, 2007 relating to the financial statements of Cleco Evangeline LLC, which appears in this Form 10-K/A Amendment No. 3. /s/ PricewaterhouseCoopers LLP New Orleans, Louisiana August 9, 2007
